ACCEPTED
                                                                      04-15-00271-CV
                                                          FOURTH COURT OF APPEALS
                                                               SAN ANTONIO, TEXAS
                                                                10/21/2015 3:42:42 PM
                                                                       KEITH HOTTLE
                                                                               CLERK

                   No. 04-15-00271-CV
     ______________________________________________
                                                    FILED IN
                                             4th COURT OF APPEALS
          IN THE FOURTH COURT OF APPEALS SAN ANTONIO, TEXAS
                 SAN ANTONIO, TEXAS          10/21/2015 3:42:42 PM
     ______________________________________________
                                                 KEITH E. HOTTLE
                                                      Clerk

                 ROWLAND J. MARTIN,
                            Appellant

                            v.

BEXAR APPRAISAL REVIEW BOARD AND BEXAR APPRAISAL
                     DISTRICT
                           Appellees.




 REQUEST FOR JUDICIAL NOTICE OF PUBLIC RECORDS


             ELIZABETH CONRY DAVIDSON
                     Attorney at Law
                  State Bar No. 00793586
                     926 Chulie Drive
                  San Antonio, TX 78216
               Telephone No.: (210) 380-4899
               Facsimile No.: (210) 568-4036

              EVERTSON & SANCHEZ, P.C.
                      Karen Evertson
                  State Bar No. 00797745
          8213-A Shoal Creek Boulevard, Suite 109
                   Austin, Texas 78757
               Telephone No.: (512) 323-0797
               Facsimile No.: (512) 532-6598

                  Attorney for Appellees
TO THE HONORABLE JUDGES OF THIS COURT:

      Appellees, Bexar Appraisal District and Bexar Appraisal

Review Board respectfully present this, their Request for Judicial

Notice of Public Records, and in support thereof would show the

Court as follows:

      This appeal as presented by Mr. Martin references facts and

occurrences that are not found in the record on appeal. Also,

responding to some of Mr. Martin’s contentions is impossible because

of the inadequacy of the record below in the probate court. Thus, it is

impossible to supplement the record on appeal from the record in the

probate court. Fortunately, there are numerous public documents

available from court records and government entities’ websites that

help fill in the factual details highly relevant to this case.

      An appellate court can take notice of facts not noticed by a trial

court. Harper v. Killion, 162 Tex. 481, 348 S.W.2d 521 (1961). There is

no requirement that in order for judicial notice of domestic

judgments to be taken, a party must offer the document sought to be

noticed pursuant to the rules of evidence. Fender v. St. Louis

Southwestern Railway Co., 513 S.W.2d 131, 134 (Tex.Civ.App.—Dallas
1974, writ ref'd n.r.e.), cert. denied, 421 U.S. 913, 95 S. Ct. 1569, 43
L. Ed. 2d 778. As a result, Appellees are presenting with their brief

and motions in this case appendices containing some public

documents that they seek judicial notice of by this Court. These

documents, which are attached to this motion, include:

       • State Bar of Texas, State Bar of Pennsylvania and State Bar of
         New York website search results;
       • Notice of Hearing Distressed Property – Potential Demolition
         dated February 7, 2006 (City of San Antonio);
       • Notice of Hearing Distressed Property – Potential Demolition
         dated March 5, 1999 (City of San Antonio);
       • Application for Homestead Exemption (Bexar County
         Appraisal District)
       • Web search results for 951 Lombrano showing homestead
         exemption applied to property (Bexar Appraisal District);
       • Notices from Bexar Appraisal District regarding the properties
         at issue;
       • Records of the Bexar County Tax Assessor Collector regarding
         payment of taxes on the properties at issue;
       • Search results from www.pacer.gov;
       • Search results from the Bexar County and District Clerks;
       • Search results from TAMES.
	  
         Every one of the above-referenced documents involves matters

of public record. As such, they are capable of accurate and ready

determination by resort to a source whose accuracy cannot be

reasonably questioned. Tex.R.Civ.Evid. 201(b). Courts may take




                                    -3 -
judicial notice, whether requested by a party or on their own, at any

stage of the proceedings. Tex.R.Civ.Evid. 201(c), (f).

      Texas Rule of Evidence 201 sets forth the procedure for the

court to take judicial notice of adjudicative facts. Tex.R. Evid. 201.

Section (b) describes the kinds of facts that may be judicially noticed:

“A judicially noticed fact must be one not subject to reasonable

dispute in that it is either (1) generally known within the territorial

jurisdiction of the trial court or (2) capable of accurate and ready

determination by resort to sources whose accuracy cannot reasonably

be questioned.” Tex.R. Evid. 201(b). In order to be judicially noticed,

a fact must be a matter of common knowledge, verifiable without the

necessity of an assessment of the truth and veracity of an interested

witness in a particular case. First National Bank of Amarillo v. Jarnigan,

794 S.W.2d 54, 61 (Tex.App.-Amarillo 1990, writ denied). Once

judicially noticed, the undisputed fact becomes a matter of law.

Kennedy    v.   General   Geophysical     Co.,   213 S.W.2d 707,   710

(Tex.Civ.App.—Galveston 1948, writ ref'd n.r.e.).

      One category of documents Appellees request this court to take

judicial notice of includes the records of this Court and other courts



                                   -4 -
involving Mr. Martin and the events underlying this case. Public

records in their original form, such as courts' files, are self-

authenticated. Sparkman v. Kimmey, 970 S.W.2d 654, 659 (Tex. App.

1998); see Tex.R.Civ.Evid. 901(b)(7). It is well-recognized that a trial

court may generally take judicial notice of its own records in a case

involving the same subject matter between the same or practically the

same parties. Gardner v. Martin, 162 Tex. 156, 345 S.W.2d 274, 276

(Tex.1961); Briones v. Solomon, 769 S.W.2d 312, 319 (Tex.App.-San

Antonio 1989, writ denied); Escamilla v. Estate of Escamilla, 921 S.W.2d
723, 726 (Tex.App.-Corpus Christi 1996, writ denied); McCurry v.

Aetna Cas. and Sur. Co., 742 S.W.2d 863, 867 (Tex.App.—Corpus

Christi 1987, writ denied).

      An appellate court may also take judicial notice of its own

records in the same or related proceedings involving same or nearly

same parties, Turner v. State, 733 S.W.2d 218, 223 (Tex. Crim. App.

1987);Huffman v. State, 479 S.W.2d 62, 68 (Tex.Cr.App.1972); Ex parte

Flores, 537 S.W.2d 458 (Tex.Cr.App.1978). Specifically, an appellate

court may judicially notice an adjudicative fact not subject to

reasonable dispute in that it is either (1) generally known within the



                                  -5 -
territorial jurisdiction of the trial court or (2) capable of accurate and

ready determination by resort to sources whose accuracy cannot

reasonably be questioned. Tex.R. Evid. 201(b). The facts described by

Rule 201(b)(1) are known as “notorious facts” and the facts described

by Rule 201(b)(2) are known as “verifiably certain facts.” Tranter v.

Duemling, 129 S.W.3d 257, 262 (Tex.App.-El Paso 2004, no pet.),

quoting Cathy Cochran, Texas Rules of Evidence Handbook 138–41 (5th ed.

2003). In this connection, Mr. Martin has been involved in numerous

prior lawsuits involving the subject matter of this case, as well as

other related lawsuits involving similar subject matter. He also has

been sanctioned by federal courts and this court has recited quotes

from those sanction orders in a prior opinion in a previous appeal by

Mr. Martin from the instant probate proceeding, but involving other

issues. All of this information is available from public court databases

or from their physical files.

      Another category of documents Appellees ask this Court to

judicially notice are state bar records regarding Mr. Martin’s bar

membership, or lack thereof, in Texas or any other state. An appellate

court may take judicial notice of whether an attorney holds a license



                                   -6 -
to practice law in Texas. Hunnicutt v. State, 531 S.W.2d 618, 623

(Tex.Crim.App.1976); Devereaux v. Daube, 185 S.W.2d 211, 213

(Tex.Civ.App.—Fort Worth 1945, no writ). Texas appellate courts

have even consulted the Texas Legal Directory to verify an attorney's

practice within this jurisdiction. Maddox v. State, 591 S.W.2d 898, 900

(Tex.Crim.App.1979), cert. denied, 447 U.S. 909, 100 S. Ct. 2994, 64
L. Ed. 2d 859.

      The third category of documents the Appellees request this

Court to judicially notice are public documents of government

entities, some of which are available on the internet, some of which

can be obtained directly from those entities. For example, appellate

courts have taken judicial notice of city council meeting minutes

available on the city's website. City of El Paso v. Fox, 458 S.W.3d 66,

71-72 (Tex. App. – El Paso 2014, no pet.) (taking judicial notice of city

council minutes sua sponte); Lazarides v. Farris, 367 S.W.3d 788, 799

(Tex.App.-Houston [14th Dist.] 2012, no pet.) (taking judicial notice

that the minutes were available on the city's website); Langdale v.

Villamil, 813 S.W.2d 187, 190 (Tex.App.-Houston [14th Dist.] 1991, no

writ) (acknowledging that a court may take judicial notice of matters



                                   -7 -
of public record, whether requested by a party or on its own motion,

for the first time on appeal). Specifically, the documents included in

this category are all public governmental records of the Bexar

Appraisal District, Bexar County Appraisal Review Board, the City of

San Antonio, and the Bexar County Tax Assessor Collector.

                   CONCLUSION AND PRAYER

      Based upon the foregoing, Appellees respectfully request that

this Court take judicial notice of the referenced (and attached) public

records in this appeal.

      WHEREFORE, PREMISES CONSIDERED, Appellees pray that

this Court will grant the request for it to take judicial notice of the

attached documents.

                                    Respectfully  submitted,  
                                      
                                    Elizabeth Conry Davidson
                                    926 Chulie Drive
                                    San Antonio, Texas 78216
                                    Telephone No. (210) 380-4899
                                    Facsimile No. (210) 225-2300
                                    conrydavidson@gmail.com


                                    /s/ Elizabeth Conry Davidson
                                    Elizabeth Conry Davidson
                                    State Bar No. 00793586
                                    ATTORNEY FOR APPELLEES

                                  -8 -
                CERTIFICATE OF CONFERENCE

     I hereby certify that I have conferred with the opposing party,
Rowland Martin, regarding the subject matter and substance of the
foregoing Motion and he has indicated that he does oppose this
Motion.

                                  /s/Elizabeth Conry Davidson
                                  ELIZABETH CONRY DAVIDSON



                   CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing
instrument was delivered to the following in accordance with the
Texas Rules of Civil and Appellate Procedure on this the 21st day of
October, 2015:

Rowland J. Martin
950 Lombrano
San Antonio, Texas 78207
moroco676@aol.com


                            /s/ Elizabeth Conry Davidson
                            ELIZABETH CONRY DAVIDSON




                                -9 -
Tab A   State Bar of Pennsylvania, State Bar of New York and
        State Bar of Texas website search results.

Tab B   Notice of Hearing Distressed Property – Potential
        Demolition dated February 7, 2006

Tab D   Notice of Hearing Distressed Property – Potential
        Demolition dated March 5, 1999

Tab E   Application for Homestead Exemption and Bexar County
        Appraisal District web search results for 951 Lombrano

Tab F   Notices of Appraised Value

Tab G   Tax Payment Records of Bexar County Tax Assessor
        Collector for Henry

Tab H   Tax Payment Records of Bexar County Tax Assessor
        Collector for Lombrano

Tab K   Search results from Pacer Case Locator

Tab L   Search results from Bexar County and District Clerks

Tab M   Search results from TAMES




                             -10-
State Bar of Texas | Find A Lawyer                       https://www.texasbar.com/AM/Template.cfm?Section=Find_A...




                                                         Find a Colleague
                                                         for lawyers




                                         - Search by -

                                     CONTACT INFORMATION




                    Rowland


                    Martin




                 ! Clear
                                          - and / or -

                                          LOCATION




                    Select County                                                             ∠


                    Select State                                                              ∠




1 of 2                                                                                            10/21/15, 1:41 PM
State Bar of Texas | Find A Lawyer                                                  https://www.texasbar.com/AM/Template.cfm?Section=Find_A...



                 ! Clear
                                                                     - and / or -

                                                         CERTIFICATION AND SERVICES




                    TBLS Certification                                                                                          ∠


                    Practice Area                                                                                               ∠


                    Services Provided                                                                                           ∠


                    Language                                                                                                    ∠


                    Law School                                                                                                  ∠


                 ! Clear

                                                                     SUBMIT




            The Online Membership Directory provides basic information about Attorneys licensed to practice in Texas. Attorney profile
            information is provided as a public service by the State Bar of Texas as outlined in Section 81.115 of the Texas Government
           Code. The information contained herein is provided "as is" with no warranty of any kind, express or implied. Neither the State
           Bar of Texas, nor its Board of Directors, nor any employee thereof may be held responsible for the accuracy of the data. Much
                 of the information has been provided by the attorney and is required to be reviewed and updated by the attorney
           annually. Texas grievance/disciplinary information will not appear on the profile until a final determination is reached. Access
               to this site is authorized for public use only. Any unauthorized use of this system is subject to both civil and criminal
                                       penalties. This does not constitute a certified lawyer referral service.




2 of 2                                                                                                                               10/21/15, 1:41 PM
State Bar of Texas | Find A Lawyer                                                  https://www.texasbar.com/AM/Template.cfm?Section=Find_A...




          Sort by:       Last Name                                                                                                       ∠



                                                                     Filter by:
               ALL      ELIGIBLE TO PRACTICE                NOT ELIGIBLE TO PRACTICE                  INACTIVE             DECEASED




         Your search has returned no result.



            The Online Membership Directory provides basic information about Attorneys licensed to practice in Texas. Attorney profile
            information is provided as a public service by the State Bar of Texas as outlined in Section 81.115 of the Texas Government
           Code. The information contained herein is provided "as is" with no warranty of any kind, express or implied. Neither the State
          Bar of Texas, nor its Board of Directors, nor any employee thereof may be held responsible for the accuracy of the data. Much of
           the information has been provided by the attorney and is required to be reviewed and updated by the attorney annually. Texas
            grievance/disciplinary information will not appear on the profile until a final determination is reached. Access to this site is
          authorized for public use only. Any unauthorized use of this system is subject to both civil and criminal penalties. This does not
                                                    constitute a certified lawyer referral service.




1 of 1                                                                                                                               10/21/15, 1:42 PM
PA Attorney Information | Pennsylvania Disciplinary Board                                                  http://www.padisciplinaryboard.org/look-up/pa-attorney-info.ph...




          PA Attorney Information
          Rowland J. Martin Jr.
          PA Attorney ID:                       52047
          Current Status:                       Administrative Suspension
          Date of Admission:                    05/18/1988
          Lawfirm:
          Other Organization:                   Co-Counsel, Inc.
          District:                             O
          County:                               Out of State
                                 APARTMENT 8-S
          Public Access Address: 39 E 39TH STREET
                                 PATERSON, NJ 07514
          Tel:                                  973 523-4615
          Fax:                                  -
          Comment:
          Discipline:


          ©2007-2015 The Disciplinary Board of the Supreme Court of Pennsylvania. | Disclaimer | DB ADA Policy

          For questions or comments regarding the website, please contact us at web.support@pacourts.us.




1 of 1                                                                                                                                                   10/21/15, 1:17 PM
Attorney Directory - Attorney Search                                                          http://iapps.courts.state.ny.us/attorney/AttorneySearch#search_r...




             Attorney
              Search


            Attorney
           Registration
                                 Attorney Search
                                 To search you must enter at least the first character of the Attorney's first name
            Registered           OR the first character of the Attorney's middle name AND the first character of
             In-House            the last name. To narrow your search enter the Attorney's full name.
              Counsel
              Search
                                  Required Fields:
            In-House
             Counsel                               First Name:       rowland
           Registration
                                                Middle Name:

            Resources                              Last Name:        martin


             E-Courts
                                  Sort by:
                                       City                                                  Registration Number
            Contact Us
                                       Last Name                                             Registration Status
                                       State                                                 Year Admitted


                               Search Results: 1 Returned


                               Click on the attorney's name below to view additional details, including
                               business address, phone number and disciplinary history (if any).


                                       Attorney Name
                                                       Registration                                        Year            Registration
                                       (Click name for                                City      State
                                                         Number                                          Admitted            Status
                                           details)
                                  1    ROWLAND J. MARTIN          2815116                                    1997            Suspended
                                             JR


                                                                                 Search Again

                               If the name of the attorney you are searching for does not appear, please try again with a different spelling. In
                               addition, please be advised that attorneys listed in this database are listed by the name that corresponds to
                               their name in the Appellate Division Admissions file. There are attorneys who currently use a name that differs
                               from the name under which they were admitted. If you need additional information, please contact the NYS
                               Office of Court Administration, Attorney Registration Unit at 212-428-2800 or email attyreg@nycourts.gov.



                                                                          www.NYCOURTS.gov




1 of 2                                                                                                                                             10/20/15, 12:47 PM
Attorney Directory - Attorney Search   http://iapps.courts.state.ny.us/attorney/AttorneySearch#search_r...




2 of 2                                                                               10/20/15, 12:47 PM
Attorney Directory - Attorney Details                                                       http://iapps.courts.state.ny.us/attorney/AttorneyDetails?attorney...




             Attorney
              Search


             Attorney
            Registration
                                 Attorney Detail
                                                                      as of 10/20/2015

            Registered                  Registration Number:                   2815116
             In-House
              Counsel
                                                                               ROWLAND J. MARTIN JR
              Search

                                        E-mail Address:
             In-House
                                        Year Admitted in NY:                   1997
              Counsel
                                        Appellate Division
            Registration
                                        Department of Admission:               1
                                        Law School:                            UNIVERSITY OF TEXAS
             Resources                  Registration Status:                   Suspended
                                        Next Registration:                     Jan 2017
             E-Courts
                                        Disciplinary History:
                                             Suspended                     Effective Date: 10/21/2010
            Contact Us
                                                 Ordered by Appellate Division 1st Department
                                                 View Possible Court Decisions Imposing Discipline



                                                                                Search Again


                                        The Detail Report above contains information that has been provided by the attorney
                                        listed, with the exception of REGISTRATION STATUS, which is generated from the
                                        OCA database. Every effort is made to insure the information in the database is accurate
                                        and up-to-date.

                                        The good standing of an attorney and/or any information regarding
                                        disciplinary actions must be confirmed with the appropriate Appellate
                                        Division Department. Information on how to contact the Appellate
                                        Divisions of the Supreme Court in New York is available at
                                        www.nycourts.gov/courts.

                                        If the name of the attorney you are searching for does not appear, please try again with a
                                        different spelling. In addition, please be advised that attorneys listed in this database are
                                        listed by the name that corresponds to their name in the Appellate Division Admissions
                                        file. There are attorneys who currently use a name that differs from the name under
                                        which they were admitted. If you need additional information, please contact the NYS
                                        Office of Court Administration, Attorney Registration Unit at 212-428-2800.



                                                                        www.NYCOURTS.gov




1 of 1                                                                                                                                     10/20/15, 12:46 PM
Matter of Attorneys Who Are in Violation of Judiciary Law Sec...        http://www.nycourts.gov/reporter/3dseries/2010/2010_07468.htm




                        Matter of Attorneys Who Are in Violation of Judiciary Law Section 468-a

                                               2010 NY Slip Op 07468 [79 AD3d 81]

                                                           October 21, 2010

                                                               Per Curiam

                                                Appellate Division, First Department

                          Published by New York State Law Reporting Bureau pursuant to Judiciary
                                                       Law § 431.

                                        As corrected through Wednesday, January 26, 2011



           [*1]
                            In the Matter of Attorneys in Violation of Judiciary Law § 468-a,
                        Respondents. Departmental Disciplinary Committee for the First Judicial
                                                 Department, Petitioner.


                  First Department, October 21, 2010

                  APPEARANCES OF COUNSEL

                Alan W. Friedberg, Chief Counsel, Departmental Disciplinary Committee, New York
           City (Mady J. Edelstein of counsel), for petitioner.

                  No appearances for respondents.

                                     {**79 AD3d at 81} OPINION OF THE COURT

                  Per Curiam.

                Section 468-a of the Judiciary Law requires every resident and nonresident attorney
           admitted to practice in the State of{**79 AD3d at 82} New York to file a biennial
           registration statement with the administrative office of the courts. A biennial registration
           fee must be paid at the time the statement is filed. This registration statement, which is
           mailed every two years by the Office of Court Administration to every attorney so



1 of 135                                                                                                          10/20/15, 12:46 PM
Matter of Attorneys Who Are in Violation of Judiciary Law Sec...   http://www.nycourts.gov/reporter/3dseries/2010/2010_07468.htm



           admitted, must be timely filed and the fee paid regardless of whether the attorney is
           actually engaged in the practice of law in New York or elsewhere. Attorneys who certify to
           the Chief Administrator of the Courts that they have retired from the practice of law are
           exempt from paying the registration fee at the time the statement is filed. Subdivision (5)
           of the statute provides further that "[n]oncompliance by an attorney with the provisions of
           this section and the rules promulgated hereunder shall constitute conduct prejudicial to the
           administration of justice and shall be referred to the appropriate appellate division of the
           supreme court for disciplinary action."

                 Pursuant to this provision, petitioner Departmental Disciplinary Committee seeks an
           order suspending from the practice of law certain attorneys (whose last name begins with
           the letters L through Z) who are in violation of the statute, in that they have failed to file
           the registration statement and pay the registration fee for one or more registration periods
           after due purported notification. This is another in a series of motions to suspend attorneys
           who have failed to file biennial registration statements with the Office of Court
           Administration. This Court has previously held that failure to register or reregister, and
           pay the biennial registration fee constitutes professional misconduct warranting discipline
           (see Matter of Pierini, 21 AD3d 42 [2005]). Since 1997 this Court has granted similar
           motions and suspended attorneys en masse for such failure to register or reregister, and
           pay the registration fee pursuant to Judiciary Law § 468-a (see Matter of Attorneys in
           Violation of Judiciary Law § 468-a, 257 AD2d 127 [1999]).

                 The attorneys in question have been duly notified of their noncompliance and given
           an opportunity to cure their default. The Office of Court Administration mailed each of the
           defaulting attorneys a biennial registration form to their last known home address, a
           second notice to their last known business address, and a final notice to their home
           address. Attorneys who remained in default following these three notices were referred to
           the Disciplinary Committee. On October 31, 2008, this Court published notice in the New
           York Law Journal that the Disciplinary Committee would institute an omnibus disciplinary
           proceeding seeking immediate suspension from the practice of{**79 AD3d at 83} law
           against those attorneys who did not cure their default by November 24, 2008. Thereafter, a
           list of approximately 1700 attorneys who failed to submit satisfactory proof of registration
           and payment of fees was forwarded to the Committee. The Committee then filed its


2 of 135                                                                                                     10/20/15, 12:46 PM
Matter of Attorneys Who Are in Violation of Judiciary Law Sec...   http://www.nycourts.gov/reporter/3dseries/2010/2010_07468.htm



           motion for service by publication of the notice of petition to suspend.

                 Pursuant to the order of this Court entered May 27, 2010, which provided for service
           of the petition to suspend by publication in the New York Law Journal for five consecutive
           days, a list of the defaulting attorneys along with their last known business addresses or in
           the absence of a business address, the home address of the defaulting attorney, was so
           published commencing June 8, 2010. A notice was also posted on the Court's Web site.
           The order further provided that attorneys on the default list may submit proof from the
           Office of Court Administration that they are in compliance with all the registration
           requirements (including payment of registration fees), [*2]and an explanation of their
           failure to respond to previous notifications of default, within 30 days of the return date of
           the notice of petition, or they would be subject to a further order of the Court immediately
           suspending them from the practice of law in the State of New York.

                The attorneys who remain in noncompliance with Judiciary Law § 468-a despite the
           notification process described above are the subject of the Committee's instant motion to
           suspend. No opposition has been filed.

                Accordingly, due to the continued failure to comply with the statute, petitioner's
           motion to suspend such attorneys shall be granted to the extent of suspending those
           attorneys whose names are enumerated in the attached schedule from the practice of law in
           the State of New York, effective immediately.

                Tom, J.P., Andrias, Saxe, Friedman and Nardelli, JJ., concur.

                Attorneys whose names are enumerated in the schedule attached to the opinion per
           curiam suspended from the practice of law in the State of New York, effective
           immediately, and until the further order of this Court, as indicated.
                                                                                                   Oath
           Name                          Address                                                               Dept.
                                                                                                   Date
                                         Karlin & Pimsler Inc.
           Ladden,                       205 Lexington Ave.
                                                                                                   2/2/98      1
             Andrew                      6th Floor
                                         New York, NY 10016




3 of 135                                                                                                     10/20/15, 12:46 PM
Matter of Attorneys Who Are in Violation of Judiciary Law Sec...       http://www.nycourts.gov/reporter/3dseries/2010/2010_07468.htm



                                         Michael David Mann Esq
            Mann,                        44 Broad St.
                                                                                                       2/5/90      1
              Michael David              St 600 the Grant Building
                                         Atlanta, GA 30303
            Mao,                         4F, No.3, Alle57, Lane 16, Shien-Yen Road
                                                                                                       7/30/01     1
              Lihuei                     Taipei, 117Taiwan
                                         Department of Attorney General
            Maranjian,
                                         150 South Main St.                                            8/10/92     1
              Emily
                                         Providence, RI 2903
                                         The Bronx Defenders
            Marchesi,
                                         890 Grant Ave.                                                1/22/01     1
              Sarah Lockwood
                                         Bronx, NY 10451
                                         Datz & Goldberg
            Markowitz,
                                         1311 Spruce St.                                               8/23/79     1
              Sayde Joy
                                         Philadelphia, PA 19107
            Marlow,                      109 Atlantic St.
                                                                                                       8/26/85     1
              Tracy A.                   Stamford, CT 6901
                                         Best Cellars Inc.
            Marmet,                      1120 Avenue of the Americas
                                                                                                       2/3/86      1
              Richard Arthur             Suite 4106
                                         New York, NY 10036
                                         NYU Law School
            Marotta,
                                         40 Washington Sq. S                                           6/20/03     1
              Florencia
                                         New York, NY 10012
                                         Diamond, Ruthman, Costello & Silberglitt
            Marshall,                    291 Broadway
                                                                                                       2/4/87      2
              Mariann                    Suite 1100
                                         New York, NY 10007
                                         Larry Scott Marso, Esq.
            Marso,                       41 West 74th St.
                                                                                                       1/11/93     1
              Larry Scott                #5B
                                         New York, NY 10023
                                         39 E. 39th St.
            Martin, Jr.,
                                         #8-S                                                          3/24/97     1
              Rowland J.
                                         Paterson, NJ 7514
                                         City College of New York
            Marx,
                                         138th St. & Convent Ave.                                      8/4/97      1
              Andrew Lawrence
                                         New York, NY 10031
                                         Stadard & Poors
            Mason,
                                         55 Water St.                                                  4/26/95     2
              M Scott


12 of 135                                                                                                        10/20/15, 12:46 PM
TAB B
TAB B
TAB D
TAB D
                                             RESIDENTIAL HOMESTEAD EXEMPTION APPLICATION
                                                                     THERE IS NO FEE TO FILE THIS APPLICATION
                                            Please       Re~urn   To:            Bexar Appraisal District
                                                                 411 N. Frio, PO Box 830248 San Antonio, Tx 78283-0248
                                                               (210) 224~511     (210) 224-2432 Website: www.bead,org




                                                                                                                                         Tax Year: 2009

                                                                                                                                         Property 10: 125100

                                                                                                                                         GeoiD:          02095..(120..(1350

                                                                                                                                         Legal: 	 NCB 2095 BlK 20 lOT 35 E 6 FT
                                                                                                                                                  OF 14" SW TRI OF 15



                                                                                                                                         Situs: 	 951 lOMBRANO


       I AddreSfl of propert~ you are a.pplying f o r : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ­

           Phon~'                                          Driver's License, Personal ID Certificate or Social Security Number·
                 111     J5z.3     ,~ ')1' C(              t    ~O -(          S -0 Sf
        Submit this completed application to the Appraisal District befCl(e April 30, unless you are applying for a late exemption, An exemption removes part of the
        value of your property from taxation and lowers your property taxes. For example, if your home is valued at $50,000 and you qualify for a $15,000 exemption,
        you pay taxes on your home as if it was worth only $35,000. You may only apply for Residential Homestead Exemption on one property in a tax year.


                  NOTE: 	 For a list of taxing units, exemptions, and tax limitations 0                             red, call the Appraisal District.
                  GENERAL RESIDENTIAL EXEMPTION: DATE MOVED IN:                                        1'0         I   /0'
                  your homa on January 1, reSida thare as of that data and nol claim an .....mption on any olher properly.
                                                                                                                                                    To qu.,ify lor g.......   '.1 rasid.....,i., ...ampllon, you must own


                  DISABILITY EXEMPTION: II you .re disabled, you nead not own your home on January 1 because you qualify for lhe DisaOilily E.emptlon as soon as you become

                  (You _     lumi.h • lellar trom Socia' S8euritp or verificallon from . - p"rsieian stating thaI ,0" .... disallied and blllO" ....                 _.10 .
                  disabled, own the home and live In it as your principal resl(IQnce. You will raceivQ the exemption as ot January ,~ You cannot claim both the DIS8bility and OV8r-65.
                                                                                                                                                             tum to work)


                  Contact our office fOl' a O/:I;ablctd v..,.,..." form.

                  OVER-6§ EXEMPTION:             II you are 65 years Of age or older. you ne.. d not own your own home as of January I because you qualily lor Il'\e Over-6S Ex.. mptlon as soon as
                  you turn 65, own the home and live in it as your pnncipal resldel"lce. You witl receive the 8xemplion as of January 1. You cannot clium born the DiSllbHlty and Over-65. If you
                  quaHfled for an 0"8,..65 exemptron at a previOUS address ancJ have moved since January 1, contecl previous Appraisal District for a Tax CeIling Certificate. You have 1 year Irom
                  the dale the home was aequI(ed & occup,ad Or you turned 65 to qualify lor this exemption. (PIGUe fumish a copy o f . _ • .,...,.nt Dri_s Li....... or Birth certifiCate., 

                           Plaase check if you nad an ovef·65 lax ceding (freeze) from your last home in Te:<8s. If checked, In what county did you reside?


                  OVER-55 SURVIVING SPOUSE OF A PERSON WHO RECEIVED THE OVER-65 EXEMPTION or DISABILITY EXEMPTION::
                  You qualify lor an e.lenslon of Ina Over-65/ Disability uQmplion and the schaal tax limitation if (1) yov were 55 years of age or older on the dale your spouse died; (2) your
                  deceased SPOUS9 was rocelvlng the Over-65 or Dis.abHi1y exemptions on lhis homestead or would have applied and qu&lifiao before tho spouse's death for the tax year. and
                  (3) your SPOI,;,H elied on or aHor December', 1987 (for Ihe tax Ijmil8HonJ~

                  (PleaSe fumlsh a copy of .ithllf • current Drlv..... Lice". or BiI1tI Certlficale and a         4!Opy of   thlt Death Certlflcatll of thlt dKe4Sed)


                  LATE FILING FOR PRIOR YEAR:                    What prior year are you apptying lor?      f'})j).. QL_ NOTE:                You must hav" met all 01 tha qualitlcahons Checked above to r""elve
                  the prior year exemption.



                  11/11111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111111/11111111
       en
       =
       o .-=if=+:=-c                              ....                                                        -                                .....-~                                  ~-.--------
                                                                                                                                                                                                                            l
«
0:::
       r;-..,J
       ~ t~"
       Q
       >-
                  STURE REQUIRED By signtng this application, you state that you are qualified for the exemptions checked above. You slate that the facts in
           a 	 lication are true and correct. If the Chief Appraiser approves your exemption, you do not have to reapply annually. However, if the Chief
                 ..,..raiser requires you to do so, by sending you a new application. you must reapply. You must notify the Chief Appraiser In writing, if and when your~
                  ri . 0 ny exemption end.s. or your qualifications change. You swear or affirm that you have read and understand the penalty fo filing a false statement.

       ~ ~                   0         .w ! I 1 a r n ' h _
                     Prim Ownors' Names:                                                                                                                                             Dale: ..

                                                                                                                                                                                      4
                                                                                                                                                                                      ....... Please Do Nor Fax ......




                                                                                                       TAB E
Bexar CAD - Property Details                                                                                                                               http://www.bcad.org/clientdb/Property.aspx?prop_id=125700




         Bexar	  CAD
               Property	  Search	  Results	  >	  125700	  MARTIN	  ROWLAND	  J	  JR	  for	  Year	  2015

         Property
            Account
            Property	  ID:                     125700                                                             Legal	  Descrip8on: NCB	  2095	  BLK	  20	  LOT	  35	  E	  6	  FT	  OF	  14	  &	  SW	  TRI
                                                                                                                                        OF	  15
            Geographic	  ID:                   02095-­‐020-­‐0350                                                 Agent	  Code:
            Type:                               Real
            Property	  Use	  Code:            001
            Property	  Use	  Descrip8on: Single	  Family

            LocaGon
            Address:                            951	  LOMBRANO                                                    Mapsco:                                    616A2
                                                SAN	  ANTONIO,	  TX	  78207
            Neighborhood:                       CULEBRA	  S.	  TO	  DELGADO	  (SA)                             Map	  ID:
            Neighborhood	  CD:                 57406

            Owner
            Name:                               MARTIN	  ROWLAND	  J	  JR                                       Owner	  ID:                               2665567
            Mailing	  Address:                 951	  LOMBRANO	  ST                 %	  Ownership:                                                         100.0000000000%
                                                SAN	  ANTONIO,	  TX	  78207-­‐1114
                                                                                                                   Exemp8ons:                                 HS

         Values
            (+)	  Improvement	  Homesite	  Value:                  +                                                $39,730
            (+)	  Improvement	  Non-­‐Homesite	  Value: +                                                                                  $0
            (+)	  Land	  Homesite	  Value:                         +                                                     $9,810
            (+)	  Land	  Non-­‐Homesite	  Value:                   +                                                                       $0 	  Ag	  /	  Timber	  Use	  Value
            (+)	  Agricultural	  Market	  Valua8on:                +                                                                       $0                                  $0
            (+)	  Timber	  Market	  Valua8on:                      +                                                                       $0                                  $0
                                                                          -­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐
            (=)	  Market	  Value:                                   =                                                $49,540
            (–)	  Ag	  or	  Timber	  Use	  Value	  Reduc8on:    –                                                                       $0
                                                                          -­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐
            (=)	  Appraised	  Value:                                =                                                $49,540
            (–)	  HS	  Cap:                                         –                                                                       $0
                                                                          -­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐-­‐
            (=)	  Assessed	  Value:                                 =                                                $49,540

         Taxing	  JurisdicGon
            Owner:                MARTIN	  ROWLAND	  J	  JR




1 of 3                                                                                                                                                                                                                  8/12/15, 3:54 PM
                                                                                                               TAB E
Bexar CAD - Property Details                                                                                               http://www.bcad.org/clientdb/Property.aspx?prop_id=125700


            %	  Ownership: 100.0000000000%
            Total	  Value:         $49,540

                EnGty       DescripGon                                  Tax	  Rate         Appraised	  Value                                Taxable	  Value   EsGmated	  Tax
               06          BEXAR	  CO	  RD	  &	  FLOOD              0.030679                             $49,540                                 $46,540             $14.28
               08          SA	  RIVER	  AUTH                          0.017500                             $49,540                                 $44,540               $7.79
               09          ALAMO	  COM	  COLLEGE                      0.149150                             $49,540                                 $49,540             $73.89
               10          UNIV	  HEALTH	  SYSTEM                     0.276235                             $49,540                                 $49,540            $136.84
               11          BEXAR	  COUNTY                              0.283821                             $49,540                                 $49,540            $140.60
               21          CITY	  OF	  SAN	  ANTONIO                 0.565690                             $49,540                                 $49,540            $280.25
               57          SAN	  ANTONIO	  ISD                        1.382600                             $49,540                                 $34,540            $477.55
               CAD         BEXAR	  APPRAISAL	  DISTRICT               0.000000                             $49,540                                 $49,540               $0.00
                           Total	  Tax	  Rate:                        2.705675
                                                                                                                           Taxes	  w/Current	  Exemp8ons:           $1,131.20
                                                                                                                           Taxes	  w/o	  Exemp8ons:                 $1,340.39


         Improvement	  /	  Building
              Improvement	  #1: Residen8al                   State	  Code: A1 Living	  Area: 1014.0	  sqi Value: $23,620

                              Type            Descrip8on                               Class                 Exterior	  Wall         Year           SQFT
                                                                                       CD                                             Built
                              LA             Living	  Area                            F	  -­‐	  AL        AL                       1910           1014.0
                              OP             Akached	  Open	  Porch                  F	  -­‐	  NO                                 1910           18.0

              Improvement	  #2:           Residen8al            State	  Code:              A1          Living	  Area:     sqi            Value:    $4,080

                              Type             Descrip8on                             Class                  Exterior	  Wall         Year           SQFT
                                                                                      CD                                              Built
                              GAR             Detached	  Garage                      F	  -­‐	  AL                                  0              484.0

              Improvement	  #3:           Residen8al           State	  Code:              A1           Living	  Area:     sqi        Value:       $12,030

                              Type            Descrip8on                                Class                 Exterior	  Wall        Year           SQFT
                                                                                        CD                                            Built
                              DLA1           Detached	  Living	  Area	  1            L	  -­‐	  NO                                0              600.0


         Land
                #     Type         DescripGon                             Acres            SqV               Eﬀ	  Front     Eﬀ	  Depth       Market	  Value    Prod.	  Value
               1     RES       R/1	  Family	  not	  Farm	  Single     0.0225          978.00             6.00            163.00                     $1,230               $0
               2     RES       R/1	  Family	  not	  Farm	  Single     0.1572          6846.00            42.00           163.00                     $8,580               $0


         Roll	  Value	  History
                Year       Improvements             Land	  Market           Ag	  ValuaGon                  Appraised          HS	  Cap     Assessed
               2015                  $39,730                  $9,810                                     0          49,540            $0        $49,540
               2014                  $40,760                  $9,810                                     0          50,570            $0        $50,570
               2013                  $48,870                  $9,810                                     0          58,680            $0        $58,680




2 of 3                                                                                                                                                                             8/12/15, 3:54 PM
                                                                                                       TAB E
Bexar CAD - Property Details                                                                                             http://www.bcad.org/clientdb/Property.aspx?prop_id=125700


                  2012                      $53,580            $9,810                           0             63,390                     $0      $63,390
                  2011                      $56,970            $9,810                           0             66,780                     $0      $66,780
                  2010                      $58,490            $9,810                           0             68,300                     $0      $68,300


         Deed	  History	  -­‐	  (Last	  3	  Deed	  TransacGons)

                   #      Deed               Type      DescripGon         Grantor                          Grantee                            Volume   Page        Deed
                          Date                                                                                                                                     Number
                  1      6/6/2008            OTHER     Other             KING	  JOHNNIE                  MARTIN                              0819     5882       2001-­‐PC-­‐1263
                                                                         MAE	  EST	  OF                 ROWLAND	  J	  JR


                                                           2015 data current as of Aug 10 2015 12:44AM.
                                                      2014 and prior year data current as of Jul 12 2015 4:56PM
                                          For property information, contact (210) 242-2432 or (210) 224-8511 or email.
                                                          For website information, contact (210) 242-2500.


         Website	  version:	  1.2.2.7                                 Database	  last	  updated	  on:	  8/10/2015	  12:44	  AM                        ©	  N.	  Harris	  Computer	  Corpora8on




3 of 3                                                                                                                                                                                      8/12/15, 3:54 PM
                                                                                             TAB E
                                                                                                                                                                     Do Not Pay From
This Is NOT a Tax
   Statement
                                                           2006 Notice Of Appraised Value                                                                              This Notice
                                                                                                                Property 10: 381482
                                                                                                                Ownership %: 100.00
Bexar Appraisal District                                                                                        Geo 10: 06686-000-0050
411 N. Frio, P.O. Box 830248                                                                                    OBA:
                                                                                                                legal: NCB 6686 BlK                 lOT 5
San Antonio, Tx 78283-0248

Phone: (210) 224-8511            (210) 224-2432            Fax: (210) 242-2453
DATE OF NOTICE: April 17, 2006                                                                                  legal Acres: 0
                                                                                                                Situs: 244 HENRY
                                                                                                                Appraiser:
                                                                                                                Owner 10: 288459

                    Property 10: 381482 - 06686-000-0050 

                    KING JOHNNIE MAE EST OF 

                    % ROWLANO J MARTIN JR 

                    PO BOX 5279 

                    SAN ANTONIO, TX 78201 US 





                                                                                                                   THIS IS NOT A TAX BILL


Dear Property Owner,
  We have appraised the property listed above for the tax year 2006 As of January 1. our appraisal is ouUined below:
                                           AppralslliinforTllation                                                     . Last Year - 2005                      ProPOSed - 2006
                                                                                                                                       ----9,800     1
                                                                                                                                                                                 9.200
  Structure & Improvement Market value
  Market value of Non AgfTImber Land                                                                                                        4,700    '                           6.520
  Market value of Agmmber Land                                                                                                                 o                                  o
  Market Value of Personal Property/Minerals                                                                                                   o                                  o
  Total Market Value                                                                                                                     14,500                              15,720
  Productivity value of Agmmber Land                                                                                                           o                                  o
  Appraised Value with Homestead Limitation' (see below for explanation)                                                                 14,500                              15,720
  Homestead Cap Value excluding Non-Homesite Value (I.e, Ag, Commercial)                                                                 14,500                              15,720
  Exemptions
        2005                                                       2006                  2006                2006               2005             2006                   2006
      Taxable                    Taxing Unit                    Proposed               Exemption            Taxable           Tax Rate         Estimated           Freeze Year and
        Value       .                                       Appraised Value             Amount               Value                               Taxes              Tax Ceiling­
             14,500 BEXAR CO RD & FLOOD                                 15,720                     0             15,720        0.012719                2.00
             14,500 SA RIVER AUTH                                       15,720                     0             15,720        0.016425                2.58
             14,500 ALAMO COM COLLEGE                                   15,720                     0             15,720        0.107050               16.83
             14,500 UNIV HEALTH SYSTEM                                  15,720                     0             15,720        0.243869              38,34
             14,500 BEXAR COUNTY                                        15,720                     0             15,720        0.318471              50.06
             14,500 CITY OF SAN ANTONIO                                 15,720                     0             15,720        0.578540              90,95
             14,500 SAN ANTONIO ISD                                     15,720                     0             15,720        1.720000             270.38




                                                                          Do NOT Pay From This Notice               Total Estimated Tax:                 $471.14

The difference between the 2001 appraised value and the proposed 2006 appraised value is 36.70%. This percentage information is required by Tax Code section 25.19(b-1).
The Texas Legislature does not set the amount of your local taxes. Your property tax burden is decided by your locally elected officials and all Inquiries
concerning your taxes should be directed to those officials.
     The above tax estimates use last year's tax rates for the taxing units shown The governing body of each unit (school board, county commissioners, and so forth) decides
whether property taxes increase. The appraisal district only determines your property's value. The taxing units will set tax rates later this year.
     • Your residence homestead is protected from future appraisal value increases in excess of 10% per year from the date of the last appraisal PLUS the value of any new
improvements .
     •• If you are 65 years of age or older and received the $10,000 school tax exemption on your home last year from the school listed above, your school taxes for this year
will not be higher than when you first received the exemption on this home. If you are disabled and received the $10,000 school tax exemption on your home last year from
the school listed above, your school taxes for this year will not be higher than the 2003 taxes or the first year you received the exemption, whichever is later. If your
county, city, or junior college has approved a limitation on your taxes in the preceding year, your county, city, or junior college taxes will not be higher than the first
year your county, city, or junior college approved the limitation or the first year you qualified for the limitation. If you improved your property (by adding rooms or
buildings, for example) your sChool, county, city, or junior college ceiling may increase for these improvements. If you are a surviving spouse age 55 or older, you may
retain the school, county, city, or junior college tax ceiling.
To appeal. you must file a written protest with the ARB   before the deadline date:
               Deadline for filing a protest              May 31, 2006
               Location of hearings:                      411 N Frio St
               ARB will begin hearings:                   May 8, 2006
      For your convenience, endosed is a protest FORM TO SEND THE APPRAISAL DISTRICT OFFICE if you intend to appear and present evidence before the ARB. A protest is suff
if it includes the protesting property owner, account number, property address and reason for protesting. The ARB will notify you of the date. time, and place of your
scheduled hearing. Enclosed, also, is information to help you in preparing your protest

   If you have any questions or need more information, please contact the appraisal district office at 210-224-8511 or at the address shown above.
Sincerely,

Michael A. Amezquita
Chief Appraiser




                                                                                      TAB F
This is NOT a Tax                                                                                                                                                    00 Not Pay From
   Statement
                                                           2007 Notice Of Appraised Value                                                                              This Notice
                                                                                                                  Property 10: 381482
                                                                                                                  Ownership %: 100.00
Bexar Appraisal District                                                                                          Geo 10: 06686-000-0050
411 N. Frio, P.O. Box 830248                                                                                      DBA:
                                                                                                                  Legal: NCB 6686 BLK             LOT 5
San Antonio, Tx 78283-0248
Phone: (210) 224-8511            (210) 224-2432            Fax: (210) 242-2453
DATE OF NOTICE: April 15, 2007                                                                                    Legal Acres: 0
                                                                                                                  Situs: 244 HENRY ST
                                                                                                                  Appraiser:
                                                                                                                  Owner 10: 288459

                    Property 10: 381482 - 06686-000-0050
                    KING JOHNNIE MAE EST OF
                    % ROWLAND J MARTIN JR
                    PO BOX 5279
                    SAN ANTONIO, TX 78201 US




                                                                                                                    THIS IS NOT A BILL


Dear Property Owner,
  We have appraised the property listed above for the tax year 2007, As of January 1, our appraisal is outlined below:
                                           A p p r a l s a i i n f o n n a t i o n L a s ! V e a r - 2006                                                    Proposed: 2007
  StrUcture &Improvement Market Value
                                                                                                    .... 9,:200                                                           11,780
  Market value of Non AglTimber Land                                                                      6,520                                                             7,500
  Market Value of AglTimber Land                                                                              o                                                                    o
  Market Value of Personal Property/Minerals                                                                  o                                                                    o
  Total Market value                                                                                     15,720                                                                19,280
  Productivity Value of AglTimber Land                                                                        o                                                                    o
  Appraised Value' (Possible Homestead Limitations, see asterisk below)                                  15,720                                                                19,280
  Homestead Cap Value excluding Non-Homesite Value (i.e. Ag, Commercial)                                 15,720                                                                19,280
  Exemptions
        2006                                                           2007               2001                  2007              2006             2001                 2007
      Taxable                      Taxing Unit                     Proposed            Exemption               Taxable          Tax Rate        Estimated          Freeze Year and
       Value                                                     Appraised Value        Amount                  Value      :                     Taxes              Tax Ceiling ­
           15,720     BEXAR CO RD & FLOOD                                 19,280                     0              19,280       0.012719              2.46
           15,720     SA RIVER AUTH                                       19,280                     0              19,280       0.016045              3.09
           15,720     ALAMO COM COLLEGE                                   19,280                     0              19,280       0.137050             26.43
           15,720     UNIV HEALTH SYSTEM                                  19,280                     0              19,280       0.243869             47.02
           15,720     BEXAR COUNTY                                        19,280                     0              19,280       0.314147             60.57
           15,720     CITY OF SAN ANTONIO                                 19,280                     0              19,280       0.578540            111.55
           15,720     SAN ANTONIO ISD                                     19,280                     0              19,280       1.579700            304.57




                                                                          Do NOT Pay From This Notice                  Total Estimated Tax:          $555.69
                                                                                                         SAN ANTONIO ISO                Estimated Reduction:             -$63.63
                                                                                                         2007 Rate: 1.249700          New Total Estimated Tax:           $492.06

The difference between the 2002 appraised value and the proposed 2007 appraised value is 34.83%. This percentage information is required by Tax Code section 25.19(b-1),
The Texas Legislature does not set the amount of your local taxes. Your property tax burden is decided by your locally elected officials and all inquiries
concerning your taxes should be directed to those officials.
     The above tax estimates use last year's tax rates for the taxing units shown, The governing body of each unit (school board. county commissioners. and so forth) decides
whether property taxes increase. The appraisal district only determines your property value. The taxing units will set tax rates later this year.
     • Your residence homestead is protected from future appraisal value increases in excess of 10% per year from the date of the last appraisal PLUS the value of any new
improvements.
     •• If you are 65 years of age or older and received the $10,000 school tax exemption on your home last year from the school listed above, your school taxes for this year
will not be higher than when you first received the exemption on this home. If you are disabled and received the $10,000 school tax exemption on your home last year from
the school listed above, your school taxes for this year will not be higher than the 2003 taxes or the first year you received the exemption, whichever is later. If your
county, dty, or junior college has approved a limitation on your taxes in the preceding year, your county, city, or junior college taxes will not be higher than the first
year your county, city, or junior college approved the limitation or the first year you qualified for the limitation, If you improved your property (by adding rooms or
buildings), your school, county, city, or junior college ceiling may increase for these improvements. If you are a surviving spouse, age 55 or older, you may retain the
school, county, clty, or junior college tax ceiling.
    Contact the appraisal office if you disagree with this year's proposed value for your property or if you have any problem with the property description or address
information. If the problem cannot be resolved, you have the right to appeal to the appraisal review board (ARB).
To appeal, you must file a written protest with the ARB   before the deadline date:
               Deadline for filing a protest:             May 31, 2007
               LocaUon of hearings                        411 N. Frio St.
               ARB will begin hearings:                   May 14, 2007
   Enclosed is a protest form to send the appraisal district office if you intend to appear and present evidence before the ARB. The ARB will notify you of the date, time,
and place of your scheduled hearing, Enclosed, also, is information to help you in preparing your protest. You do not need to use the enclosed form to file your protest.
You may protest by letter, if it includes your name. your property's description, and your reason for protesting.
   If you have any questions or need more information, please contact the appraisal district office at (210) 224-8511 or at the address shown above.
Sincerely,

Michael A Amezquita
Chief Appraiser

                                                                                       TAB F
TAB G
TAB G
Bexar County Tax Office                                                                               https://bexar.acttax.com/act_webdev/bexar/showdetail2.jsp?ca...




             TAX HOME     TAX ASSESSOR        OFFICE LOCATIONS         PROPERTY TAXES         VEHICLE REGISTRATIONS          BEER & LIQUOR PERMITS          BEXAR HOME



                                                                                                                                                             Shopping Cart



                                                                         Property Tax Balance
                                                                      Begin a New Search     Go to Your Portfolio


                                                                  Make your check or money order payable to:
                                                                            ALBERT URESTI, MPA, PCC
                                                                     BEXAR COUNTY TAX ASSESSOR-COLLECTOR
                                                                                P O BOX 839950
                                                                           SAN ANTONIO, TX 78283-3950




                   Unless otherwise noted, all data refers to tax information for 2014. All amounts due include penalty, interest, and attorney fees when applicable.



                                           Account Number: 066860000050                         Pending Credit Card or eCheck
                                                                                                Payments:
                                                                                                No Payment Pending
                                           Address:
                                           KING JOHNNIE MAE EST OF
                                           % ROWLAND J MARTIN JR
                                           951 LOMBRANO ST
                                           SAN ANTONIO, TX 78207-1114


                                           Property Site Address:
                                           244 HENRY ST
                                           78207


                                           Legal Description:
                                           NCB 6686 BLK LOT 5
                                                                                                Total Market Value: $1,140
                                           Current Year Tax Levy: $30.85
                                                                                                Land Value: $1,140
                                           Current Year Amount Due: $44.04
                                                                                                Improvement Value: $0
                                           Delinquent As Of: 02/03/2015
                                                                                                Capped Value: $0
                                           Prior Year Amount Due: $11,024.01
                                                                                                Agricultural Value: $0
                                           Total Amount Due: $11,068.05
                                                                                                Exemptions (current year only):
                                           Last Payment Amount for Current Year Taxes:          None
                                           Not Received
                                                                                                Jurisdictions (current year only):
                                           Last Payer for Current Year Taxes:                   ALAMO COMM COLLEGE
                                           Not Received                                         BEXAR COUNTY
                                                                                                CITY / SAN ANTONIO
                                                                                                FLOOD FUND
                                           Last Payment Date for Current Year Taxes:            HOSPITAL DISTRICT
                                           Not Received                                         S A RIVER AUTHORITY
                                                                                                SAN ANTONIO ISD

                                           Active Lawsuits: 2014TA100224
                                                                                                Tax Office Home Page

                                                                                                Jurisdiction Details

                                           Show Map                                             Payment History

                                                                                                Request a Tax Statement

                                                                                                Request an Address Correction




1 of 2                                                                                                                                                                  9/16/15, 10:23 AM
                                                                                    TAB G
Bexar County Tax Office                                                                                                https://bexar.acttax.com/act_webdev/bexar/showdetail2.jsp?ca...



          Click Here to see your estimated amount due for a different date. You can see this information by year and by both year and jurisdiction.




          Terms of Use


         ALBERT URESTI, MPA, PCC                               DISCLAIMER: Appraisal & Collection Technologies provides this World Wide Web (WWW) site information "as is" without warranty of any kind,
         BEXAR COUNTY                                      either expressed or implied. Appraisal & Collection Technologies does not warrant the accuracy, authority, completeness, usefulness, timeliness, or
         TAX ASSESSOR-COLLECTOR                             fitness for a particular purpose of its information or services. Appraisal & Collection Technologies, its officials and employees shall not be liable for
         P O BOX 839950                                      any loss or injury caused in whole or part by its negligence, contingencies beyond its control, loss of data, or errors or omissions in the WWW site
         SAN ANTONIO, TX 78283-3950                                                                                                                                                        information or services.
         (210-335-2251                                                                                                                                  ©Appraisal & Collection Technologies. All rights reserved.




2 of 2                                                                                                                                                                                              9/16/15, 10:23 AM
                                                                                                 TAB G
Bexar County Tax Office                                                                                  https://bexar.acttax.com/act_webdev/bexar/reports/paymentinfo....




               TAX HOME      TAX ASSESSOR   OFFICE LOCATIONS           PROPERTY TAXES              VEHICLE REGISTRATIONS                BEER & LIQUOR PERMITS                BEXAR HOME



                                                                                                                                                                              Shopping Cart



                                                                          Payment Information
                                                                      Begin a New Search         Go to Your Portfolio


                                                                                Return to the Previous Page



         Account No.: 066860000050


         Receipt Date      Roll Year              Amount                      Description                         Payer


         2001-01-09        2000                   $346.16                     Payment                             KING, JOHNNIE MAE


         1999-12-29        1999                   $270.28                     Payment                             KING JOHNNIE MAE EST OF


         1999-11-30                               ($269.75)                                                       KING JOHNNIE MAE EST OF
                           1999

         1999-11-01        1999                   $269.75                     Payment                             KING JOHNNIE MAE EST OF


         1998-10-16        1998                   $274.74                     Payment                             KING, JOHNNIE MAE


         1998-02-04                               $163.20                     Payment                             UNKNOWN
                           1997

         1998-02-04        1997                   $30.91                      Payment                             UNKNOWN


         1998-02-04        1997                   $22.00                      Payment                             UNKNOWN


         1998-02-04                               $9.81                       Payment                             UNKNOWN
                           1997

         1998-02-04        1997                   $1.63                       Payment                             UNKNOWN


         1996-10-14        1996                   $139.21                     Payment                             UNKNOWN


         1996-10-14                               $30.98                      Payment                             UNKNOWN
                           1996

         1996-10-14        1996                   $22.02                      Payment                             UNKNOWN


         1996-10-14        1996                   $9.90                       Payment                             UNKNOWN


         1996-10-14        1996                   $1.68                       Payment                             UNKNOWN




          Terms of Use


         ALBERT URESTI, MPA, PCC                    DISCLAIMER: Appraisal & Collection Technologies provides this World Wide Web (WWW) site information "as is" without warranty of any kind,
         BEXAR COUNTY                           either expressed or implied. Appraisal & Collection Technologies does not warrant the accuracy, authority, completeness, usefulness, timeliness, or
         TAX ASSESSOR-COLLECTOR                  fitness for a particular purpose of its information or services. Appraisal & Collection Technologies, its officials and employees shall not be liable for
         P O BOX 839950                           any loss or injury caused in whole or part by its negligence, contingencies beyond its control, loss of data, or errors or omissions in the WWW site
         SAN ANTONIO, TX 78283-3950                                                                                                                                             information or services.
         (210-335-2251                                                                                                                       ©Appraisal & Collection Technologies. All rights reserved.




1 of 1                                                                                                                                                                                   9/16/15, 10:22 AM
                                                                                      TAB G
Bexar County Tax Office                                                                               https://bexar.acttax.com/act_webdev/bexar/showdetail2.jsp?ca...




             TAX HOME     TAX ASSESSOR        OFFICE LOCATIONS         PROPERTY TAXES         VEHICLE REGISTRATIONS          BEER & LIQUOR PERMITS          BEXAR HOME



                                                                                                                                                             Shopping Cart



                                                                         Property Tax Balance
                                                                      Begin a New Search     Go to Your Portfolio


                                                                  Make your check or money order payable to:
                                                                            ALBERT URESTI, MPA, PCC
                                                                     BEXAR COUNTY TAX ASSESSOR-COLLECTOR
                                                                                P O BOX 839950
                                                                           SAN ANTONIO, TX 78283-3950




                   Unless otherwise noted, all data refers to tax information for 2014. All amounts due include penalty, interest, and attorney fees when applicable.



                                           Account Number: 020950200350                         Pending Credit Card or eCheck
                                                                                                Payments:
                                                                                                No Payment Pending
                                           Address:
                                           MARTIN ROWLAND J JR
                                           951 LOMBRANO ST
                                           SAN ANTONIO, TX 78207-1114


                                           Property Site Address:
                                           951 LOMBRANO
                                           78207


                                           Legal Description:
                                           NCB 2095 BLK 20 LOT 35 E 6 FT OF 14 &
                                           SW TRI OF 15
                                                                                                Total Market Value: $50,570
                                           Current Year Tax Levy: $1,159.07
                                                                                                Land Value: $9,810
                                           Current Year Amount Due: $1,651.90
                                                                                                Improvement Value: $40,760
                                           Delinquent As Of: 02/03/2015
                                                                                                Capped Value: $0
                                           Prior Year Amount Due: $47,599.04
                                                                                                Agricultural Value: $0
                                           Total Amount Due: $49,250.94
                                                                                                Exemptions (current year only):
                                           Last Payment Amount for Current Year Taxes:          HOMESTEAD EXEMPTION
                                           Not Received                                         HOMESTEAD


                                           Last Payer for Current Year Taxes:                   Jurisdictions (current year only):
                                           Not Received                                         ALAMO COMM COLLEGE
                                                                                                BEXAR COUNTY
                                                                                                CITY / SAN ANTONIO
                                           Last Payment Date for Current Year Taxes:            FLOOD FUND
                                           Not Received                                         HOSPITAL DISTRICT
                                                                                                S A RIVER AUTHORITY
                                                                                                SAN ANTONIO ISD
                                           Active Lawsuits: 2014TA100224

                                                                                                Tax Office Home Page

                                                                                                Jurisdiction Details
                                           Show Map
                                                                                                Payment History

                                                                                                Request a Tax Statement

                                                                                                Request an Address Correction




1 of 2                                                                                                                                                                  9/16/15, 10:24 AM
                                                                                    TAB H
Bexar County Tax Office                                                                                                https://bexar.acttax.com/act_webdev/bexar/showdetail2.jsp?ca...




          Click Here to see your estimated amount due for a different date. You can see this information by year and by both year and jurisdiction.




          Terms of Use


         ALBERT URESTI, MPA, PCC                               DISCLAIMER: Appraisal & Collection Technologies provides this World Wide Web (WWW) site information "as is" without warranty of any kind,
         BEXAR COUNTY                                      either expressed or implied. Appraisal & Collection Technologies does not warrant the accuracy, authority, completeness, usefulness, timeliness, or
         TAX ASSESSOR-COLLECTOR                             fitness for a particular purpose of its information or services. Appraisal & Collection Technologies, its officials and employees shall not be liable for
         P O BOX 839950                                      any loss or injury caused in whole or part by its negligence, contingencies beyond its control, loss of data, or errors or omissions in the WWW site
         SAN ANTONIO, TX 78283-3950                                                                                                                                                        information or services.
         (210-335-2251                                                                                                                                  ©Appraisal & Collection Technologies. All rights reserved.




2 of 2                                                                                                                                                                                              9/16/15, 10:24 AM
                                                                                                 TAB H
Bexar County Tax Office                                                                   https://bexar.acttax.com/act_webdev/bexar/reports/paymentinfo....




              TAX HOME      TAX ASSESSOR   OFFICE LOCATIONS   PROPERTY TAXES         VEHICLE REGISTRATIONS      BEER & LIQUOR PERMITS   BEXAR HOME



                                                                                                                                        Shopping Cart



                                                                 Payment Information
                                                              Begin a New Search   Go to Your Portfolio


                                                                     Return to the Previous Page



         Account No.: 020950200350


         Receipt Date     Roll Year             Amount              Description                    Payer


         2010-01-28        2009                 $10.00              Payment                        MARTIN ROWLAND J JR


         2004-01-07        2002                 $500.00             Payment                        ROWLAND J MARTIN


         2003-12-03                             $500.00             Payment                        ROWLAND MARTIN
                           2001

         2003-12-03        2001                 ($500.00)                                          KING JOHNNIE MAE EST OF


         2003-12-03        2001                 $500.00             Payment                        KING JOHNNIE MAE EST OF


         2003-11-03                             $500.00             Payment                        KING JOHNNIE MAE EST OF
                           2002

         2003-10-03        2001                 $500.00             Payment                        ROWLAND J MARTIN JR


         2001-01-09        2000                 $1,480.97           Payment                        KING JOHNNIE MAE


         1999-12-23                             $927.98             Payment                        KING JOHNNIE MAE EST OF
                           1999

         1999-11-30        1999                 ($926.12)                                          KING JOHNNIE MAE EST OF


         1999-11-01        1999                 $926.12             Payment                        KING JOHNNIE MAE EST OF


         1998-10-16                             $943.26             Payment                        KING, JOHNNIE MAE
                           1998

         1998-02-04        1997                 $560.31             Payment                        UNKNOWN


         1998-02-04        1997                 $106.13             Payment                        UNKNOWN


         1998-02-04        1997                 $75.53              Payment                        UNKNOWN


         1998-02-04        1997                 $33.68              Payment                        UNKNOWN


         1998-02-04                             $5.59               Payment                        UNKNOWN
                           1997

         1996-10-11        1996                 $477.96             Payment                        UNKNOWN


         1996-10-11        1996                 $106.38             Payment                        UNKNOWN


         1996-10-11        1996                 $75.61              Payment                        UNKNOWN




1 of 2                                                                                                                                          9/16/15, 10:25 AM
                                                                          TAB H
Bexar County Tax Office                                                                        https://bexar.acttax.com/act_webdev/bexar/reports/paymentinfo....


         1996-10-11        1996         $33.99                      Payment                             UNKNOWN


         1996-10-11                     $5.76                       Payment                             UNKNOWN
                           1996




          Terms of Use


         ALBERT URESTI, MPA, PCC          DISCLAIMER: Appraisal & Collection Technologies provides this World Wide Web (WWW) site information "as is" without warranty of any kind,
         BEXAR COUNTY                 either expressed or implied. Appraisal & Collection Technologies does not warrant the accuracy, authority, completeness, usefulness, timeliness, or
         TAX ASSESSOR-COLLECTOR        fitness for a particular purpose of its information or services. Appraisal & Collection Technologies, its officials and employees shall not be liable for
         P O BOX 839950                 any loss or injury caused in whole or part by its negligence, contingencies beyond its control, loss of data, or errors or omissions in the WWW site
         SAN ANTONIO, TX 78283-3950                                                                                                                                   information or services.
         (210-335-2251                                                                                                             ©Appraisal & Collection Technologies. All rights reserved.




2 of 2                                                                                                                                                                         9/16/15, 10:25 AM
                                                                            TAB H
PACER Case Locator - View                                                                                         https://pcl.uscourts.gov/view?rid=7onB7yK9VZYhhG5SAXxL...



                                                                                    All Court Types Party Search
                                                                                     Wed Aug 12 15:45:28 2015
                                                                                          19 records found


                     User: ec0709
                    Client: Bexar Appraisal District
                   Search: All Court Types Party Search Name Martin, Rowland All Courts Page: 1


                                                                                            Bankruptcy Results

                                                                     Court         Case                Ch Date Filed        Date       Disposition
                Party Name                                                                                                 Closed

            1   Martin, Rowland (intp)                              txwbke        5:06-bk-50829         11 05/02/2006 03/22/2007 Dismissed for Other Reason 01/08/2007
                Moroco Ventures LLC
            2   Martin, Rowland, Jr. (aty)                          txwbke        5:06-bk-50203         11 02/06/2006 04/05/2006 Dismissed for Other Reason 03/02/2006
                Moroco Ventures, LLC
            3   Martin, Rowland J, Jr (db)                          txwbke        5:05-bk-80116         13 12/05/2005 08/27/2012 Dismissed for Other Reason 06/20/2006
                Rowland J Martin
            4   Martin, Rowland J, Jr (pla)                         txwbke        5:11-ap-05141            09/06/2011 09/13/2011 Dismissed or Settled Without Entry of Judgment
                                                                                                                                 09/13/2011
                Martin and Bexar County
            5   Martin, Rowland T (db)                              mssbke        3:06-bk-00462          7 03/31/2006 01/29/2010 Standard Discharge 01/29/2010
                Rowland T Martin

                                                                                                  Civil Results

                Party Name                                           Court         Case                             NOS             Date Filed                   Date Closed

            6   Martin, Rowland J., Jr. (inre)                      txwdce     5:2012-cv-00998               423           10/17/2012                             12/20/2012
                Martin v. Bexar County et al
            7   Martin, Rowland J., Jr. (pla)                       txwdce     5:2012-cv-00998               423           10/17/2012                             12/20/2012
                Martin v. Bexar County et al
            8   Martin, Rowland J., Jr. (dft)                       txwdce     5:2009-cv-00949               890           11/30/2009                             04/14/2010
                County of Bexar et al v. Gilliam et al
            9   Martin, Rowland J. (pla)                            txwdce     5:2014-cv-00524               442           06/10/2014                             04/27/2015
                Martin v. Claudette Yarbrough, et al
           10   Martin, Rowland J. (cd)                             txwdce     5:2014-cv-00524               442           06/10/2014                             04/27/2015
                Martin v. Claudette Yarbrough, et al
           11   Martin, Rowland (dft)                               flsdce     1:1993-cv-01785               470           09/16/1993                             02/28/1994
                Fior Industries v. Leach & Garner, et al
           12   Martin, Rowland J., Jr. (pla)                       txsdce     4:2010-cv-03644               290           10/04/2010                             05/18/2011
                Martin v. Grehn et al. Case electronically transferred to the Western District of Texas (San Antonio Division).
           13   Martin, Rowland (pla)                               txwdce     5:2008-cv-00484               440           06/18/2008                             12/08/2009
                King et al v. City of San Antonio
           14   MARTIN, ROWLAND J. (pla)                            dcdce      1:2012-cv-01281               442           07/30/2012                             02/25/2014
                MARTIN v. U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION et al
           15   MARTIN, ROWLAND J. (cd)                             dcdce      1:2012-cv-01281               442           07/30/2012                             02/25/2014
                MARTIN v. U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION et al
           16   Martin, Rowland J., Jr. (pla)                       txwdce     5:2011-cv-00414               290           05/25/2011                             12/21/2012
                Martin v. Grehn et al.

                                                                                                Appellate Results

                Party Name                                           Court         Case                             NOS             Date Filed                   Date Closed

           17   Martin, Rowland J., jr (pty)                        05cae         13-51023                          3290            11/01/2013                    11/27/2013
                Rowland Martin, Jr. v. Charles Grehn, et al
           18   Martin, Rowland J., jr (pty)                        05cae         13-50070                          3290            01/29/2013                    09/25/2013
                Rowland Martin, Jr. v. Charles Grehn, et al
           19   Martin, Rowland J., jr (pty)                        05cae         14-50093                          3290            02/03/2014
                Rowland Martin, Jr. v. Charles Grehn, et al
                                                                                                                  Receipt 08/12/2015 15:45:29 20473806
                                                               User ec0709
                                                              Client Bexar Appraisal District
                                                         Description All Court Types Party Search
                                                                     Name Martin, Rowland All Courts Page: 1
                                                              Pages 1 ($0.10)




1 of 1                                                                                                                                                                         8/12/15, 3:48 PM
                                                                                                TAB K
19 records match search criteria.
Cause No. Last / Business Name Suf First Name MI Date Filed Litigant Type SID Court Case Description Case Status View Case
1986TA200081 MARTIN ROWLAND                   02/28/86 DEFENDANT N/A                         073 DELINQUENT TAXES            DISPOSED
2006CI15329      MARTIN           ROWLAND              10/13/06       OTHER               N/A 057 INJUNCTION                 DISPOSED
2014CI07644      MARTIN JR        ROWLAND              05/13/14       DEFENDANT           N/A 285 OTHER CIVIL CASES          DISPOSED
2014CI07644      MARTIN JR        ROWLAND              07/14/14       DEFENDANT           N/A 285 OTHER CIVIL CASES          DISPOSED
2014CI07644      MARTIN           ROWLAND              08/05/14       DEFENDANT           N/A 285 OTHER CIVIL CASES          DISPOSED
280403           MARTIN           ROWLAND              01/27/03       PLAINTIFF           N/A 005 APPEAL FROM J.P. COURTS PENDING
1995TA104007 MARTIN JR            ROWLAND J.           12/13/95       DEFENDANT           N/A 166 DELINQUENT TAXES           DISPOSED
1999TA100884 MARTIN JR            ROWLAND J.           04/01/99       DEFENDANT           N/A 150 DELINQUENT TAXES           DISPOSED
2001TA100481 MARTIN JR            ROWLAND J.           02/20/01       DEFENDANT           N/A 408 DELINQUENT TAXES           DISPOSED
2001TA104071 MARTIN JR            ROWLAND J.           11/06/01       DEFENDANT           N/A 045 DELINQUENT TAXES           DISPOSED
2003TA102385 MARTIN JR            ROWLAND J.           06/18/03       DEFENDANT           N/A 150 DELINQUENT TAXES           DISPOSED
2004TA102802 MARTIN JR            ROWLAND J.           06/22/04       DEFENDANT           N/A 224 DELINQUENT TAXES           DISPOSED
2005CI18113      MARTIN JR        ROWLAND J.           11/14/05       PLAINTIFF           N/A 073 DECLARATORY JUDGMENT DISPOSED
2005CI18113      MARTIN           ROWLAND J.           12/12/05       PLAINTIFF           N/A 073 DECLARATORY JUDGMENT DISPOSED
2009TA101454 MARTIN JR            ROWLAND J.           04/16/09       DEFENDANT           N/A 288 DELINQUENT TAXES           DISPOSED
2010CI19099      MARTIN           ROWLAND J.           11/15/10       PROPIA PERSONA N/A 150 OTHER TAX                       DISPOSED
2014TA100159 MARTIN JR            ROWLAND J.           02/28/14       DEFENDANT           N/A 166 DELINQUENT TAXES           DISPOSED
2014TA100224 MARTIN JR            ROWLAND J.           03/06/14       DEFENDANT           N/A 045 DELINQUENT TAXES           PENDING
11-E-0201038-01 MARTIN            ROWLAND J.           01/21/03       PLAINTIFF           N/A JP1 APPEAL FROM J.P. COURTS CLOSED
	  




                                                                        TAB L
TAMES
CASE Search
      SEARCH CRITERIA                                                                    http://www.search.txcourts.gov/CaseSearch.aspx?coa=cossup&s=c




      Case Search              Document Search                      Case No.:

                                                                    Partial Case No.:



    All Courts                                                              Both       Civil     Criminal
                                                                    Inactive Cases                                       Exclude
    Supreme Court             7th Court
                                                                    Date Filed                                                                                 to
    Criminal Appeals          8th Court
    1st Court                 9th Court                             Style                                             Rowland Martin            v.
    2nd Court                 10th Court
    3rd Court                 11th Court
    4th Court                 12th Court                            Attorney or Bar No:
                                                                                                                                                (Name/Bar No.)
    5th Court                 13th Court
    6th Court                 14th Court                            Trial Court Case No:

                                                                    Originating COA:                                   - Select -                                   SC/C

                                                                    Trial Court County:                                - Select -

                                                                    Trial Court:                                       - Select -




                                                     Search       Clear Search         Case Search Help
   Re-sort your search results by clicking on the column titles.

                                                                                                                     Export to Excel         Export to PDF


                  1                                                                                                                  2 items in 1 pages

                                                                                     COA        Trial Court
     Case                                                            Case                                      Trial Court                     Appellate
                      Date Filed     Style           v.                              Case       Case                           Trial Court
     Number                                                          Type                                      County                          Court
                                                                                     Number     Number

                                                                                                                               285th
                                     In re
                                                                                                                               Judicial
     04-14-00841-CV
                 12/3/2014           Rowland                         Mandamus                   2014CI07644Bexar                               COA04
                                                                                                                               District
                                     Martin
                                                                                                                               Court

                                                     Edward L.
                                                                                                                               285th
                                                     Bravenec
                                     Rowland                                                                                   Judicial
     04-14-00483-CV
                 7/8/2014                            and 1216        Interlocutory              2014-CI-07644
                                                                                                            Bexar                              COA04
                                     Martin, Jr.                                                                               District
                                                     West
                                                                                                                               Court
                                                     Ave....

                  1                                                                                                                  2 items in 1 pages


   NOTE: This information is compiled and made available as a public service by The Supreme Court of Texas, the Texas Court of Criminal Appeals
   and the Courts of Appeals. However, these courts make no warranty as to the accuracy, reliability, or completeness of the information and are not
   responsible for any errors or omissions or for results obtained from the use of the information. Distribution of the information does not constitute such
1 ofa 2warranty. Use of the information is the sole responsibility of the user.                                                                10/20/15, 3:12 PM
                                                                                  TAB M
  Also, note
TAMES        that neither TCO nor OCA have or maintain records on individual trial court
         Search                                                                          cases but we maintain the following list of searchable county
                                                                                   http://www.search.txcourts.gov/CaseSearch.aspx?coa=cossup&s=c
   systems. You would need to contact the court DIRECTLY for specific case information, see our online Judicial Directory [or view pdf version] for
   contact information.


   To view or print PDF files you must have the Adobe Acrobat® reader. This software may be obtained without charge from Adobe. Download the
   reader from the Adobe Web site.




         2




2 of 2                                                                                                                               10/20/15, 3:12 PM
                                                                       TAB M